DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5 – 8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zonkov (U.S. Patent # 3989260) in view of Hebener (U.S. Patent # 5806841).


Regarding claim 1, Zonkov discloses a hydraulic tool mount ( abstract) comprising a bore into which a sealing piston is inserted (2 inserted into bore of 1),

— wherein the sealing piston comprises a pin, a seal and a head ( as seen in examiner annotated fig 3 below) which are arranged one behind the other in an axial direction and thus form a stack ( as seen in examiner annotated fig 3 below),


— and the bore comprises a sealing seat ( as seen in examiner annotated fig 3 below) which, when the sealing piston is inserted, forms a stop for the head in axial direction (as seen in examiner annotated fig 3 below), so that, in an end position of the sealing piston, the head abuts the sealing seat and thereby closes the bore in order to achieve a second sealing effect (fig 2).

    PNG
    media_image1.png
    456
    733
    media_image1.png
    Greyscale

Zonkov does not disclose wherein the seal comprises a circumferential sealing lip for abutment and sealing against an inner wall of the bore in order to achieve a first sealing effect.
However, Hebener teaches wherein the seal comprises a circumferential sealing lip for abutment and sealing against an inner wall of the bore in order to achieve a first sealing effect (8 abuts bore, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to replace the O-ring seal of Zonkov with the sealing lip of Hebener as the lip provides pressure to the sealing area for a better sealing.

Regarding claim 2, the combination of Zonkov and Hebener discloses the tool mount, wherein the sealing seat is formed as a result of the fact that the bore comprises an outer section in which the sealing piston is seated and an inner section that is tapered relative to the outer section and thus has a diameter (D1) that is smaller than a diameter (D2) of the head ( D1 less than D2 as seen in examiner annotated Zonkov fig 3 below).

Regarding claim 3, Zonkov discloses the tool mount, wherein the sealing seat is ring-shaped and the front of the head is configured such that, in the end position, it rests in the sealing seat in a form-locking manner ( as seen in examiner annotated Zonkov fig 3 below).

Regarding claim 5, Zonkov discloses the tool mount,

wherein the back of the head is plate-shaped and has a flat contact surface that abuts the seal ( as seen in examiner annotated Zonkov fig 3 below).

Regarding claim 6, Zonkov discloses the tool mount, wherein the seal is made of a material, the elasticity of which is greater than that of the pin and the head (Zonkov seal is more elastic).

Regarding claim 7, Zonkov discloses the tool mount, wherein the seal is made of a plastic and both the head and the pin are made of a metal (Zonkov - seal is plastic, head and pin are metallic).

Regarding claim 8, Zonkov discloses the tool mount, wherein the head is made in one piece and consists of a single material ( as seen in examiner annotated Zonkov fig 3 below).


Regarding claim 10, Zonkov discloses the tool mount, wherein an actuator is disposed in the bore for moving the sealing piston ( as seen in examiner annotated Zonkov fig 3 below), wherein the bore comprises an actuator stop (Zonkov 15) for the actuator, wherein the seal is configured to be so compressible that, in the end position of the sealing piston, the actuator can still be inserted all the way to the actuator stop (Zonkov - actuator at 15).

Regarding claim 11, Zonkov discloses the tool mount, wherein the seal is connected in a form-locking manner to the pin or to the head or to both via a respective plug-in coupling ( as seen in examiner annotated Zonkov fig 3 below).

Regarding claim 13, Zonkov discloses a sealing piston, which is configured for use in a hydraulic tool mount (Zonkov abstract). 



Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zonkov in view of Hebener and in further view of Herud (U.S. PG Pub # 20070145692).

Regarding claim 4, Zonkov discloses the tool mount.
Zonkov does not disclose wherein the front of the head is spherical or cone-shaped, for form-locking abutment on the sealing seat in the end position.
However, Herud teaches wherein the front of the head is spherical or cone-shaped, for form-locking abutment on the sealing seat in the end position (16 has a cone shaped end, fig 4).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the shape of the front of the head of Zonkov with the cone shape of Herud to adapt to the cylinder bore shape 15 thereby a better sealing against the bore.

Regarding claim 12, Zonkov discloses the tool mount.
Zonkov does not disclose in addition to the bore for the sealing piston, comprises a separate filling bore and a ball seal for closing the filling bore.
However, Herud teaches in addition to the bore for the sealing piston, comprises a separate filling bore (20, fig 4) and a ball seal (22, fig 4) for closing the filling bore.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine filling bore and ball seal of Herud with the tool mount of Zonkov to provide an additional hydraulic communication with the environment (Herud Para 0036).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zonkov in view of Hebener and in further view of Meernik (U.S. Patent # 5251915).

Regarding claim 9, Zonkov discloses the tool mount.
Zonkov does not disclose wherein the head is formed in two parts and comprises a plate and a ball, wherein the plate adjoins the seal with a first side, wherein the plate comprises a second side, which is opposite to the first side and against which the ball abuts in the end position, so that itis pressed into the sealing seat.
However, Meernik teaches wherein the head is formed in two parts and comprises a plate (32, fig 2) and a ball (30, fig 3), wherein the plate adjoins the seal with a first side (left side of 32, fig 2), wherein the plate comprises a second side, which is 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the head of Zonkov to include a plate and a ball of Meernik to provide spring force to the piston and effective sealing (Meernik Col 3 Lines 18 - 20).


    PNG
    media_image1.png
    456
    733
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675